PER CURIAM.
This is an appeal from an award of attorney’s fees and costs to the ex-wife and against the former husband in a post-dissolution matrimonial dispute. Because we find that the evidence is insufficient to justify a determination that the “paralegals” and “law clerks” performed any “nonclerieal, meaningful legal support to the matter involved” as required by section 57.104, Florida Statutes (2003), we reduce the award by the $20,722.50 (276.3 hours at $75.00 per hour) allotted below for their services. See In re Estate of Platt, 586 So.2d 328 (Fla.1991); Dayco Products v. McLane, 690 So.2d 654 (Fla. 1st DCA 1997). The order on appeal is otherwise affirmed.
Reversed in part, affirmed in part.